COXE, District Judge.
Under Rule 34, 28 U.S.C.A. following section 723c, the court may direct a discovery and inspection of documents “which constitute or contain evidence material to any matter involved in the action.” I do not think that the general releases which are the subject of the motion are within this language; they could be used only as affecting credibility upon cross-examination of the respective witnesses if called by the defendants. Keet v. Murrin, 260 N.Y. 586, 184 N.E. 104. This is not enough to support discovery and inspection.
The motion of the plaintiff for discovery and inspection is denied.